Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-9 in the reply filed on 5/12/2022 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-3 and 6-9 are objected to because of the following informalities. Appropriate correction is required.
Claims 1-2 & 7-9. The term “electroplate surface” is awkward since “electroplate” is not an adjective. The Examiner suggests using a proper adjective, perhaps “electroplating.”

Claim 1. The limitation “to determine whether leak occurs at the second chamber” lacks an article for “leak.”

Claim 3. The claim ends in a double period.

Claim 6. The term “the following” lacks antecedent basis and then the list lacks a conjunction. The Examiner suggests using a Markush group.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 1 recite(s) the abstract idea of “comparing the detected gas pressure value in the second chamber with a gas pressure reference value to determine whether leak occurs at the second chamber.” This judicial exception is not integrated into a practical application because nothing is done as a result of the comparing step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the rest of the claim is well understood, routine, conventional as evidenced by the following 35 U.S.C. § 103 rejection.
Claims 2-5 do nothing to remedy claim 1 and are also rejected due to dependency on a rejected claim.
The Examiner suggests amending to incorporate a practical application for the results of the comparing step, such as incorporating claim 6 into claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Patton et al., U.S. Patent No. 6,139,712 [hereinafter Patton] in view of Suzuki et al., U.S. Patent App. Pub. No. 2020/0209099 A1 [hereinafter Suzuki] and Chua et al., U.S. Patent App. Pub. No. 2013/0334052 A1 [hereinafter Chua].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Patton
Patton’s figs. 16-21 embodiment is the main teaching and then Patton’s figs. 3-4 embodiments will modify the figs. 16-21 embodiment.
	A. Figs. 16-21 Embodiment
A leak detection method for a wafer electroplating device (integrity of the seal between compliant seal 58I and wafer 36 tested for electroplating; Patton abstract, col. 14 ll. 18-30, fig. 21), comprising: 
placing a wafer to be electroplated in a reaction chamber of the wafer electroplating device, and [placing into] the reaction chamber (once the clamshell is in the closed position, the entire assembly is lowered into the plating solution in plating bath 43 within overflow reservoir; Patton col. 6 ll. 21-26, col. 14 ll. 31-45, figs. 1 & 21),
wherein the wafer has an electroplate surface and a supporting surface opposite to the electroplate surface (wafer 36 with plating surface 60 and backside 56; Patton col. 13 ll. 52-58, figs. 16-21) …;
introducing a detection gas to the second chamber, and detecting a gas pressure [ ] in the second chamber; and comparing the detected gas pressure [ ] in the second chamber with a gas pressure reference [ ] to determine whether leak occurs at the second chamber (“the integrity of the seal between compliant seal 58I and plating surface 60 of wafer 36 can be readily checked by shutting off the flow of pressurized gas and monitoring for any pressure loss,” hence the gas pressure reference would be the starting pressurized pressure, and the monitoring would continue until the processing is completed when the preparation steps are reversed; Patton col. 14 ll. 18-45, fig. 21).  
It is further noted that although Patton introduces the gas before placing the wafer into the reaction chamber, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP § 2144.04(IV)(C). Because Patton’s sequence would still result in monitoring for leaks during electroplating like the claimed invention, the sequence is obvious.
	B. Dividing the reaction chamber – Figs. 3-4 embodiments
Patton’s embodiment of figs. 16-21 is silent on the placed wafer divides the reaction chamber into a first chamber in which the electroplate surface is located and a second chamber in which the supporting surface is located since region 66E is not bordered by the backside 56 of wafer 36.
However, Patton teaches other embodiments where the diameter of the cone 32 and 32A is smaller than the diameter of the wafer 36. Patton col. 7 ll. 26-49, col. 8 l. 61 – col. 9 l. 25, figs. 3-4. This would then expose some of wafer 36’s backside 56 to the chamber region and hence divide the chamber off. Id. A person having ordinary skill in the art would have recognized that this would have been a suitable diameter of the cone.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s cone diameter with sizing Patton’s cone diameter to be smaller than the wafer diameter and thus exposing the wafer backside to the chamber region to yield the predictable result of having a suitable diameter of a cone.
II. Gas Pressure Value - Suzuki
Patton is silent on using a gas pressure value and a gas pressure reference value.
However, Patton must use some means for monitoring the pressure loss. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Suzuki teaches a method comprising using a pressure measuring device 117 to measure the pressure which is used to determine whether there is a leak. Suzuki [0073]-[0081], figs. 5-6.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Suzuki’s method comprising using a pressure measuring device in order to measure Patton’s starting pressure and any changes from this pressure in order to determine whether there is a leak.
III. Closing off - Chua
Patton is silent on closing off.
However, Chua teaches the use of a lid 121, which covers plating cell 105. Chua [0064], figs. 1A-1B. A person having ordinary skill in the art would have recognized a lid would have prevented fluid from leaving or entering the cell.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with closing off with a lid in order to prevent fluid from leaving or entering the cell.

Claim 2. The leak detection method for the wafer electroplating device of claim 1, wherein the wafer electroplating device is a horizontal wafer electroplating device (wafer 36 is horizontal; Patton fig. 21); and
 placing the wafer to be electroplated in the reaction chamber of the wafer electroplating device and closing off the reaction chamber comprises: 
horizontally placing the wafer to be electroplated in the reaction chamber of the wafer electroplating device with the electroplate surface facing towards a bottom of the reaction chamber and the supporting surface facing towards a top of the reaction chamber such that the placed wafer divides the reaction chamber into the first chamber in which the electroplate surface is located and the second chamber which is above the first chamber and in which the supporting surface is located (the horizontal wafer’s plating surface 60 faces downwards and faces the bottom chamber while the wafer’s backside 56 faces upwards towards the divided second chamber which was modified in the claim 1 rejection to have the region 66E bordering and above the wafer 36’s backside 56; see Patton fig. 21, see also claim 1 rejection).

Claim 3. The leak detection method for the wafer electroplating device of claim 1, wherein introducing the detection gas to the second chamber and detecting the gas pressure value in the second chamber comprises: introducing the detection gas to the second chamber; and detecting the gas pressure value in the second chamber after the detection gas is resided in the second chamber for a period of time to become stable (gas is initially pressurized into region 66E before shutting off the flow and since pressure loss is monitored, a person having ordinary skill in the art would have desired some kind of baseline, thus he would have stabilized the gas pressure to have a good baseline which would ensure an accurate comparison of any pressure loss, because if the gas pressure was unstable then the pressure loss would have been more difficult to detect). Patton col. 14 ll. 18-30, fig. 21.

Claim 4. The leak detection method for the wafer electroplating device of claim 1, wherein the detection gas comprises nitrogen (Patton uses nitrogen as a pressurizing gas). Patton col. 8 ll. 4-23.

Claim 5. The leak detection method for the wafer electroplating device of claim 1, wherein comparing the detected gas pressure value in the second chamber with the gas pressure reference value to determine whether leak occurs at the second chamber comprises: responsive to the detected gas pressure value in the second chamber being less than the gas pressure reference value or a set proportion of the gas pressure reference value, determining that leak occurs at the second chamber (Patton detects the integrity of compliant seal 58I, which separates the two chambers, hence any leak would have been determined to have occurred at the second chamber). Patton col. 14 ll. 18-30, fig. 21.

Claim 6. Patton is silent on the leak detection method for the wafer electroplating device of claim 1, further comprising: responsive to determining that leak occurs at the second chamber, performing at least one of the following: (a) outputting alarm information, (b) suspending operation of the wafer electroplating device.
However, Suzuki teaches a method comprising when a leak is detected that a controller 109 generates an alarm to urge the user to take measures.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Patton’s method comprising an alarm in order to urge the user to take measures. 

Claims 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Patton in view of Suzuki, Chua, and Koizumi, U.S. Patent App. Pub. No. 2019/0252213 A1.
Claim 7. The following references render this claim obvious.
I. Claim 1 references
A wafer electroplating method, applied to a wafer electroplating device, the wafer electroplating method comprising: placing a wafer to be electroplated in a reaction chamber of the wafer electroplating device, and closing off the reaction chamber, wherein the wafer has an electroplate surface and a supporting surface opposite to the electroplate surface, the placed wafer divides the reaction chamber into a first chamber in which the electroplate surface is located and a second chamber in which the supporting surface is located (rejected for similar reasons stated in the claim 1 rejection), and 
wherein an electroplating solution is contained in the first chamber (assembly is lowered into the plating solution where the wafer 36’s plating surface 60 makes contact with the solution in plating bath 43 within overflow reservoir; Patton col. 6 ll. 21-26, col. 14 ll. 31-45, figs. 1 & 21);
introducing a detection gas to the second chamber, and detecting a gas pressure value in the second chamber; comparing the detected gas pressure value in the second chamber with a gas pressure reference value to determine whether leak occurs at the second chamber (rejected for similar reasons stated in the claim 1 rejection); and
… responsive to determining that leak does not occur at the second chamber, performing an electroplating process on the electroplate surface of the wafer by the wafer electroplating device (after the leak test is started and there is no leak then the processing is started; Patton col. 14 ll. 18-45, figs. 1, 21).
II. Suspending - Koizumi 
Patton is silent on responsive to determining that leak occurs at the second chamber, suspending operation of the wafer electroplating device.
However, Koizumi teaches a method comprising identifying if there is no leak then the substrate processing continues (step S70). Koizumi [0085]-[0088], fig. 8. On the other hand, Koizumi teaches the method further comprises identifying if there is a leak then the controller 121 sets off an alarm (step S80) and the controller 121 has the transport system 400 return substrate W to the cassette and the substrate holder 11 to the stocker 107 (step 90). Id. Since there is an alarm an operator would have acted too. In other words, the process is discontinued when there is a leak. Koizumi teaches this reduces the time it takes to identify the leak and a person having ordinary skill in the art would have recognized this would stop any further contamination. Koizumi [0085]-[0088], fig. 8; Patton col. 1 l. 59 – col. 2 l. 25.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Koizumi’s method in order to reduce the time it takes to identify the leak and/or stop any further contamination.

Claim 8. The wafer electroplating method of claim 7, wherein the wafer electroplating device is a horizontal wafer electroplating device; and
 placing the wafer to be electroplated in the reaction chamber of the wafer electroplating device and closing off the reaction chamber comprises: horizontally placing the wafer to be electroplated in the reaction chamber of the wafer electroplating device with the electroplate surface facing towards a bottom of the reaction chamber and the supporting surface facing towards a top of the reaction chamber such that the placed wafer divides the reaction chamber into the first chamber in which the electroplate surface is located and the second chamber which is above the first chamber and in which the supporting surface is located (rejected for similar reasons as the claim 2 rejection).

Claim 9. The wafer electroplating method of claim 7, wherein comparing the detected gas pressure value in the second chamber and the gas pressure reference value to determine whether leak occurs at the second chamber comprises: responsive to the detected gas pressure value in the second chamber being less than the gas pressure reference value or a set proportion of the gas pressure reference value, determining that leak occurs at the second chamber (rejected for similar reasons as the claim 5 rejection).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794